    Case: 1:20-cv-06977 Document #: 11 Filed: 04/19/21 Page 1 of 9 PageID #:41




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


BRENDA LOPEZ,                            )
                                         )
                    Plaintiff,           )
                                         )
      vs.                                )             Case Nos. 20 C 6847
                                         )                 and 20 C 6977
BMW TECH. CORP., et al.,                 )
                                         )
                    Defendants.          )


                       MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

      Brenda Lopez has sued BMW Technology Corp., other related BMW entities,

Creative Circle, LLC, and Florian Reuter. Creative Circle is an employment agency that

places workers on temporary assignments. In December 2017, Creative Circle placed

Lopez at BMW as "principal content operations manager" in one of its departments.

Beginning in 2019, Lopez alleges, she was subjected to differential terms and

conditions of employment and was verbally harassed by a male supervisor, reported

this, and was removed from his supervision without the supervisor being disciplined.

      Lopez alleges that in February 2020, at a company outing held at a bowling alley,

Reuter, a BMW executive, without provocation reached across a table, grabbed her,

pushed her against a wall, cursed at her and threatened her with loss of her job.

Eventually Reuter let Lopez go. She left the event, went to a hospital for treatment of

injuries, and reported Reuter's assault to the police. When Lopez reported to work the

following Monday, afraid of seeing Reuter, she asked to go to Creative Circle's office
     Case: 1:20-cv-06977 Document #: 11 Filed: 04/19/21 Page 2 of 9 PageID #:42




and then reported the incident to Creative Circle human resources personnel and to

BMW. She alleges that nothing was done to discipline Reuter.

       At a later meeting involving Lopez and both Creative Circle and BMW human

resources personnel, Lopez described the incident with Reuter as well as what the

complaint describes as other instances of gender-related misconduct at BMW's offices.

Lopez was given about three weeks of paid leave.

       In mid-March, Lopez learned from a colleague that BMW had made an

announcement to the effect that she would no longer be working there. Creative Circle

did not provide her with an alternative job placement and therefore (Lopez alleges)

effectively terminated her as well. She alleges that the terminations were in retaliation

for her reporting of misconduct at BMW and for other legally prohibited reasons, not

applied to similarly situated male workers.

       Lopez's initial complaint in this case named as defendants only BMW Technology

Corp., Creative Circle, LLC, and Reuter. Shortly after she filed the case, she filed a

motion to amend, seeking to include other BMW entities, to ensure that she had sued

the proper parties. Out of concern that the statute of limitations might run against those

parties while awaiting ruling on the motion to amend, Lopez filed a separate lawsuit,

Case No. 20 C 6977, naming all of the defendants and including all of her claims

against them. The Court granted the motion to amend in Case No. 20 C 6847 and also

found Case No. 20 C 6977 related to the earlier-filed case. It is likely, at this point, that

Case No. 20 C 6977 may be dismissed as duplicative of the earlier case.

       Lopez asserts claims against the BMW entities and Creative Circle under Title VII

of the Civil Rights Act of 1964 for retaliation and discrimination/hostile work environment



                                              2
     Case: 1:20-cv-06977 Document #: 11 Filed: 04/19/21 Page 3 of 9 PageID #:43




(counts 1 and 2); under Illinois common law against those same defendants for

retaliatory discharge (count 3); and under Illinois common law against Reuter for assault

and battery, intentional infliction of emotional distress, and negligent infliction of

emotional distress (counts 4, 5, and 6). On the same day she filed suit, Lopez also

serve a demand for arbitration on BMW and Creative Circle, seeking arbitration of the

same claims pursuant to a "dispute resolution agreement" between her and creative

circle. Lopez agreed to stay her claims against BMW and Creative Circle pending

arbitration. Reuter has moved to compel arbitration of the claims against him or to stay

litigation of those claims pending the Lopez-BMW/Creative Circle arbitration, a motion

that Lopez opposes and that is the subject of this opinion.

                                         Discussion

1.     Motion to compel arbitration

       The relevant language of Lopez's dispute resolution agreement with Creative

Circle reads as follows:

       1. ARBITRATION OF CLAIMS. This Agreement is between the
       individual whose signature is below ("Employee") and Creative Circle,
       LLC, its affiliates, subsidiaries, parent company, and clients with which
       Employee is assigned or employed (collectively, the "Company").
       Employee and Company are the "Parties" to the Agreement. Employee
       and Company recognize the mutual benefits afforded by being able to
       resolve disputes by arbitration, which is far more expeditious and less
       costly than court proceedings. Therefore, the Parties agree, to the fullest
       extent permitted by applicable law, to arbitrate any dispute arising out of or
       related to Employee's employment with, or termination of employment,
       from, Company. This Agreement does not prevent or excuse Employee
       from following the Company's procedures for making and resolving
       complaints and this Agreement is not a substitute for following those
       procedures. This Agreement is intended to apply to resolving disputes
       that otherwise would be resolved in a court of law, and therefore, unless
       otherwise prohibited by law, this Agreement requires that all disputes must
       be resolved only by an arbitrator through final and binding arbitration and
       not by a court or jury trial.

                                               3
     Case: 1:20-cv-06977 Document #: 11 Filed: 04/19/21 Page 4 of 9 PageID #:44




              a. Employment Claims. This includes disputes arising out of or
              relating to interpreting this Agreement, but does not include
              e disputes relating to the validity of this Agreement or enforcing this
              Agreement or any portion of this Agreement. This Agreement also
              applies, without limitation, to disputes regarding the employment
              relationship, any city, county, state or federal wage-hour law
              compensation, breaks and rest periods, training, termination, or
              harassment, and claims arising under laws protecting trade secrets,
              the Americans With Disabilities Act, Age Discrimination in
              Employment Act, Family Medical Leave Act, Fair Labor Standards
              Act, Employee Retirement Income Security Act, Genetic
              Information Non-Discrimination Act, Title VII of the Civil Rights Act
              of 1964, and state statutes addressing the same or similar matters,
              including the California Fair Employment and Housing Act, the
              California Family Rights Act, the California Labor Code and all
              other similar federal and state statutory and common law claims
              (excluding workers compensation, state disability insurance and
              employment insurance claims).

       ...

Def.'s Opening Mem., Ex. 1, sub-Ex. B at 1.

       In his motion, Reuter contends that: Lopez signed a valid and binding agreement

to arbitrate all claims arising from her employment, see Def.'s Opening Mem. at 6-7; the

question of whether her tort claims against him are within the scope of the arbitration

agreement are a matter conferred on the arbitrator, not the Court, see id. at 7-8; and

that he is a third-party beneficiary of the agreement that Lopez entered into with

Creative Circle, see id. at 8-10). Reuter argues that even if arbitration is not compelled,

the Court should stay litigation of the claims against him given the interrelationship

between those claims and Lopez's claims against BMW that are proceeding in

arbitration. See id. at 10-13.

       Lopez's primary argument in opposition to Reuter's motion is that he is neither a

party to nor a third-party beneficiary of the arbitration agreement, and thus he is not



                                             4
     Case: 1:20-cv-06977 Document #: 11 Filed: 04/19/21 Page 5 of 9 PageID #:45




entitled to invoke the agreement's terms. Lopez also opposes a stay in the event the

Court denies to compel arbitration, arguing that this would unfairly prejudice her.

       It is undisputed that Reuter is not a party to Lopez's agreement with Creative

Circle. A litigant who is not a party to the relevant arbitration agreement may invoke the

Federal Arbitration Act and compel arbitration of a dispute only if the relevant state's

contract law allows the litigant to enforce the agreement. See Arthur Andersen LLP v.

Carlisle, 556 U.S. 624, 632 (2009). In Arthur Andersen LLP, the Court identified

assumption, piercing the corporate veil, alter ego, incorporation by reference, third-party

beneficiary, waiver, and estoppel as among the state-law principles that can govern who

may enforce an arbitration agreement. See id. at 631; see also Scheurer v. Fromm

Family Foods LLC, 863 F.3d 748, 753 (7th Cir. 2018).

       In this case, the parties agree that Illinois law applies. See Pl.'s Resp. Mem. at 4;

Def.'s Opening Mem. at 8-9; Def.'s Reply Mem. at 3-5. They also appear to agree that

contract-law principles relevant to Reuter's motion involve the law of third-party

beneficiaries; Reuter does not argue any other basis upon which he might enforce the

Lopez-Creative Circle agreement.

       The key question presented by Reuter's motion is whether he is an intended

beneficiary of Lopez's agreement with Creative Circle or rather is an incidental

beneficiary:

       Illinois recognizes two types of third-party beneficiaries, intended and
       incidental. An intended beneficiary is intended by the parties to the
       contract to receive a benefit for the performance of the agreement and has
       rights and may sue under the contract; an incidental beneficiary has no
       rights and may not sue to enforce them.

Cont. Cas. Co. v. Am. Nat'l Ins. Co., 417 F.3d 727, 734 (7th Cir. 2005) (quoting Estate



                                             5
     Case: 1:20-cv-06977 Document #: 11 Filed: 04/19/21 Page 6 of 9 PageID #:46




of Willis v. Kiferbaum Constr. Corp., 357 Ill. App. 3d 1002, 1007, 830 N.E.2d 636, 643

(2005)). An individual who is not a party to the contract is an intended beneficiary and

may enforce the contract only "when [the] contract's original parties intentionally enter

into the contract for the direct benefit of the individual." Swavely v. Freeway Ford Truck

Sales, Inc., 298 Ill. App. 3d 969, 973, 700 N.E.2d 181, 185 (1998) (cited in Cont. Cas.

Co., 417 F.3d at 734); see also Cahill v. E. Benefit Sys., 236 Ill. App. 3d 517, 520, 603

N.E.2d 788, 791 (1992). "'The promisor's intention must be shown by an express

provision in the contract identifying the third-party beneficiary." Swavely, 298 Ill. App.

3d at 973, 700 N.E.2d at 185 (quoting Cahill, 236 Ill. App. 3d at 520, 603 N.E.2d at 791).

The beneficiary need not be identified by name, "but it must be identified in some

manner, for example, by describing the class to which it belongs." Cont. Cas. Co., 417

F.3d at 734 (citing Holmes v. Fed. Ins. Co., 353 Ill. App. 3d 1062, 1066, 820 N.E.2d

526, 530 (2004)). "Illinois law holds a strong presumption against creating contractual

rights in third parties, and this presumption can only be overcome by a showing that the

language and circumstances of the contract manifest an affirmative intent by the parties

to benefit the third party." Estate of Willis, 357 Ill. App. 3d at 1007, 830 N.E.2d at 642.

       Reuter has not shown that he is an intended beneficiary of the Lopez-Creative

Circle contract. He relies on the contractual language stating that the agreement "is

between the individual whose signature is below ('Employee') and Creative Circle, LLC,

its affiliates, subsidiaries, parent company, and clients with which Employee is assigned

or employed (collectively, the 'Company')." Specifically, Reuter contends that as a

BMW executive, he was in effect a "client" within the meaning of this contractual

language. But the simple fact is that Reuter was not Creative Circle's client; BMW was.



                                              6
     Case: 1:20-cv-06977 Document #: 11 Filed: 04/19/21 Page 7 of 9 PageID #:47




It would have been relatively easy to include language in the contract extending its

benefits to employees or agents of clients, but there is no such language. Reuter's

contention would require adding terms to the contract, which is not how contracts are

appropriately read.

       The Court concludes that Reuter is no more than an incidental beneficiary of the

Lopez-Creative Circle agreement, and as such he "has no rights [under the contract]

and may not sue to enforce them." Carlson v. Rehab. Inst. of Chi., 2016 IL App (1st)

143853, ¶ 14, 50 N.E.3d 1250, 1256; see also Marque Medicos Fullerton, LLC v. Zurich

Am. Ins. Co., 2017 IL App (1st) 160756, ¶¶53-54, 83 N.E.2d 1027, 1042.

       For these reasons, the Court denies Reuter's motion to compel arbitration of

Lopez's claims against him and thus need not address Lopez's remaining arguments

against compelling arbitration.

2.     Alternative motion to stay

       Reuter argues in the alternative that due to overlap between Lopez's claims

against BMW and her claims against him, litigation of her claims against him should be

stayed pending the conclusion of the Lopez-BMW arbitration. This question is governed

not by the Federal Arbitration Act but rather by "the normal rules for parallel-proceeding

abstention." IDS Life Ins. Co. v. SunAmerica, Inc., 103 F.3d 524, 529 (7th Cir. 1996). A

court considering such a request in this context assesses factors such as the risk of

inconsistent rulings, prejudice caused by delay, and the extent to which parties will be

bound by the arbitration. Volkswagen of Am., Inc. v. Sud's of Peoria, Inc., 474 F.3d

966, 972 (7th Cir. 2007).

       There is some risk of inconsistent rulings here. Lopez included the incident



                                            7
     Case: 1:20-cv-06977 Document #: 11 Filed: 04/19/21 Page 8 of 9 PageID #:48




involving Reuter at bowling alley in her EEOC charge alleging a hostile work

environment. She states in her response to the motion to compel arbitration that she

does not intend to include this conduct at the bowling alley as a basis for her claims

against BMW, see Pl.'s Resp. at 13, but the EEOC charge does suggest some factual

overlap.

       Lopez contends that she will be prejudiced by delaying litigation of her claim

against Reuter, because the limitations on discovery in arbitration will prevent the sort of

discovery that she can pursue in court and thus may lead to faded memories or loss of

evidence once she is able to pursue the lawsuit. At present, however, the Court has no

reason to believe that the arbitration will proceed anything other than expeditiously.

       It is relatively unlikely that an adverse ruling in the arbitration of Lopez's claims

against BMW would bind her with respect to litigation of her tort claims against Reuter.

The bowling alley incident may not even come up; it may not be a necessary aspect of

Lopez's claims against BMW; and if it does come up, it is unusual for arbitration rulings

to include detailed findings of the type that one ordinarily gets from judges in court

proceedings. But there is at least some possibility that the arbitration could result in a

ruling that might have a binding effect in the present case.

       On balance, though the issue is close, the Court concludes that it is appropriate

to stay proceedings in this litigation at least until the Court can see how the arbitration is

progressing. The Court therefore grants Reuter's motion for a stay pending further

order of Court.

                                        Conclusion

       For the reasons stated above, the Court denies defendant Florian Reuter's



                                              8
     Case: 1:20-cv-06977 Document #: 11 Filed: 04/19/21 Page 9 of 9 PageID #:49




motion to compel arbitration but grants his motion to stay pending further order of Court.

The ruling and status hearing set for April 23, 2021 is vacated. The case is set for a

telephonic status hearing on June 10, 2021 at 8:50 a.m., using call-in number 888-684-

8852, access code 746-1053. Counsel should wait for the case to be called before

announcing themselves. A joint status report regarding the Lopez-BMW arbitration is to

be filed on June 3, 2021. In addition, plaintiff is ordered to show cause in writing, by no

later than April 27, 2021, why Case No. 20 C 6977 should not be dismissed without

prejudice as duplicative of Case No. 20 C 6847.

Date: April 19, 2021

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge




                                             9
